Per Curiam.
The land court properly held that the relevant seaward boundaries of appellee Hanahuli’s land under dispute are located at the intersection of the shore and the upper reaches of the wash of the waves.
The phrase “highwater mark at seashore” used in Hanahuli’s applications’ description and in the land court’s decrees should, of course, be understood to refer to the upper reaches of the wash of the waves. County of Hawaii v. Sotomura, 55 Haw. 176, 517 P.2d 57 (1973), In re Application of Ashford, 50 Haw. 314, 440 P.2d 76 (1968).
We affirm the judgments of the land court.